DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu et al. (herein after will be referred to as Xu) (US 20200128266) and in further view of Heo et al. (herein after will be referred to as Heo) (US 20210368162).

Regarding claim 1, Kim discloses an electronic apparatus comprising: 
a video decoder circuit configured to perform operations comprising:  [See Kim [Fig. 3] Decoder.]
receiving data for a block of pixels from a bitstream to be decoded as a current block of a current picture of a video; [See Kim [0033] Decoded information in units of a block.]
the set of coding modes including at least a first coding mode [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.]
parsing one or more first syntax elements from the bitstream, the one or more first syntax elements being indicative of enabling a selected coding mode in a set of coding modes, only coding mode in the set of coding modes being enabled for the current block, and [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.]
enabling the selected coding mode and disabling all other coding modes in the set of coding modes in response to the parsed one or more first syntax elements, wherein the all other coding modes in the set of coding modes are disabled without parsing syntax elements for the all other coding modes in the set of coding modes; and decoding the current block by using the selected coding mode and bypassing the all other coding modes in the set of coding modes. [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.  Therefore, it is inherent that based on the encoder only signaling one merge mode, that the decoder will not consider the other merge modes unless the reference explicitly states it.]
Kim does not explicitly disclose
a first coding mode that generates a first prediction of the current block according to a modified merge candidate obtained by applying an offset on a merge candidate, 
a second coding mode that generates a second prediction of the current block by combining an inter-prediction of the current block and an intra-prediction of the current block, and 
a third coding mode that generates a third prediction of the current block according to an intra prediction mode using a selected tier of reference lines selected from multiple tiers of lines of the current picture according to a selection index;
However, Xu does disclose
a first coding mode that generates a first prediction of the current block according to a modified merge candidate obtained by applying an offset on a merge candidate, [See Xu [0135] MMVD.]
a second coding mode that generates a second prediction of the current block by combining an inter-prediction of the current block and an intra-prediction of the current block, and [See Xu [0135] Intra-inter mode.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim to add the teachings of Xu, in order to perform a simple substitution of merge modes based on the new and upcoming merge modes in the new standard.  This will improve upon the signaling of flags (i.e. by Kim) with the new merge modes (i.e. in Xu).
Kim (modified by Xu) do not explicitly disclose
a third coding mode that generates a third prediction of the current block according to an intra prediction mode using a selected tier of reference lines selected from multiple tiers of lines of the current picture according to a selection index;
However, Heo does disclose
a third coding mode that generates a third prediction of the current block according to an intra prediction mode using a selected tier of reference lines selected from multiple tiers of lines of the current picture according to a selection index;  [See Heo [0136] Multi-reference line index represents which line is used for the intra prediction (i.e. intra prediction refers to prediction within the current picture) with respect to the current block.  Also, see 0137, MRL intra prediction based on the intra prediction mode of the current block and the neighboring reference sample line indicated by the MRL index.  Also, see 0082, merge mode uses a spatial neighboring block for reconstruction.  Also, see 0180-0181, MRL intra prediction is applied to the current block by acquiring a multi-reference line index.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim to add the teachings of Heo, in order to perform a simple substitution of merge modes.  This will improve upon the signaling of flags (i.e. by Kim) with the additional merge modes (i.e. in Heo).

Regarding claim 7, see examiners rejection for claim 1 which is applicable and analogous for the rejection of claim 1.  Furthermore, Kim discloses
a video encoder circuit configured to perform operations comprising:  [See Kim [Fig. 2] Video Encoder.]

Regarding claim 8, see examiners rejection for claim 1 which is applicable and analogous for the rejection of claim 1.  

Regarding claim 10, Kim (modified by Xu and Heo) disclose the apparatus of claim 1.  
Furthermore, Kim does disclose
wherein the set of coding modes further includes a fourth coding mode [See Kim [0498] When a plurality of motion information encoding modes are supported in one common mode, an additional flag identifying a detailed mode of a selected mode is supported….When a merge mode is selected, it means that a flag for selecting among detailed modes on a merge mode such as merge_inter, merge_tmp, merge_affine, etc. is supported.  Also, see 0606, additional flag information for selecting one of detailed categories of a determined mode is signaled.  Therefore, it is inherent that based on the encoder only signaling one merge mode, that the decoder will not consider the other merge modes unless the reference explicitly states it.]
Kim does not explicitly disclose

However, Xu does disclose
wherein the set of coding modes further includes a fourth coding mode [See Xu [0163] Usage flags are signaled for NCC inter coding tools which lists four different modes.  Also, see 0135, Special merge modes such as triangle partitions.]
Applying the same motivation as applied in claim 1.

Regarding claim 11, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 11.

Regarding claim 12, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, Kim (modified by Xu and Heo) disclose the apparatus of claim 10.  
Furthermore, Kim does not explicitly disclose
wherein a first motion candidate for the first inter-prediction is selected from a merge candidate list for the current block, and a second motion candidate for the second inter-prediction is selected from the merge candidate list for the current block or from a subset of the merge candidate list for the current block.  
However, Xu does disclose
wherein a first motion candidate for the first inter-prediction is selected from a merge candidate list for the current block, and a second motion candidate for the second inter-prediction is selected from the merge candidate list for the current block or from a subset of the merge candidate list for the current block.  [See Xu [0126] Triangular prediction for merge….the motion vectors of the two triangular prediction units are signalled.  The index ranges (i.e. includes candidates for MV1 and MV2.   Also, see 0101, merge index/merge candidate list used to indicate the motion vectors of the current block.]
Applying the same motivation as applied in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu (US 20200128266) in view of Heo (US 20210368162) and in further view of Liu et al. (herein after will be referred to as Liu) (US 20180332284).

Regarding claim 3, Kim (modified by Xu and Heo) disclose the apparatus of claim 1.  Furthermore, Kim does not explicitly disclose
wherein the intra-prediction for the second coding mode is generated by using only a nearest reference tier of reference lines for the current block.
However, Liu does disclose
wherein the intra-prediction for the second coding mode is generated by using only a nearest reference tier of reference lines for the current block.[See Liu [0050] Intra-prediction modes are limited to accessing a primary reference line, which is a reference line positioned closest to the block.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim (modified by Xu and Heo) to add the teachings of Liu, in order to reduce signaling overhead related to intra-prediction based on multiple reference lines and increase compression in video coding systems [See Liu [0050]].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu (US 20200128266) in view of Heo (US 20210368162)  and in further view of Xu et al. (herein after will be referred to as Xu ‘334) (US 20200120334).  

Regarding claim 9, Kim (modified by Xu and Heo) disclose the apparatus of claim 1.  Furthermore, Kim does not explicitly disclose
wherein the first portion of the current block and the second portion of the current block overlap each other along a diagonal edge region of the current block extending along a diagonal direction or an inverse diagonal direction of the current block.
However, Xu ‘334 does disclose
wherein the first portion of the current block and the second portion of the current block overlap each other along a diagonal edge region of the current block extending along a diagonal direction or an inverse diagonal direction of the current block.  [See Xu ‘334 [Fig. 12] Triangular partition mode using weighted average between overlap diagonal portion of the block (also supported in prov. 62743933 Fig. 4.)
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim (modified by Xu and Heo) to add the teachings of Liu, in order to evidence the upcoming triangle partition mode (which is silent) in the Xu reference.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210258601) in view of Xu (US 20200128266) in view of Heo (US 20210368162) and in further view of Jun et al. (herein after will be referred to as Jun) (US 20200366900).

Regarding claim 14, Kim (modified by Xu and Heo) disclose the apparatus of claim 1.  Furthermore, Kim does not explicitly disclose
wherein the second coding mode generates the second prediction of the current block by combining the inter-prediction of the current block and the intra-prediction of the current block that is generated using a planar mode, wherein the planar mode is set without parsing.  
However, Jun does disclose
wherein the second coding mode generates the second prediction of the current block by combining the inter-prediction of the current block and the intra-prediction of the current block that is generated using a planar mode, wherein the planar mode is set without parsing.  [See Jun [0277] Predetermined intra-prediction mode of planar is chosen or see 0506, implicit intra-prediction modes.  Also, see 0249, combined intra-inter.]  
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Kim (modified by Xu and Heo) to add the teachings of Jun, in order to save bitrate by implicit signaling of intra-prediction modes (which is obvious to one of ordinary skill in the art) with the new combined intra-inter mode in the standard.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486